Citation Nr: 9934043	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the chronic residuals 
of an inservice contusion to the right paraspinal muscles of 
the lumbar region.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  It was remanded by the RO in March 
1999 for additional development and it is now back at the 
Board.

The Board sees it fit to point out at this time two instances 
in which the veteran has chosen not cooperate with VA's 
attempts at developing the claim on appeal.  First, it is 
noted that, pursuant to a request that the veteran entered in 
the record when he submitted his Substantive Appeal in August 
1995, the RO scheduled the veteran for a travel board hearing 
that was to be conducted at the St. Petersburg, Florida, RO 
on February 11, 1999, and notified him of the scheduling by 
letter dated on January 7, 1999.  The record shows that the 
veteran failed to appear and did not contact the RO to 
request the postponement of the hearing and/or to explain the 
reason for his failure to appear.  Second, the veteran also 
failed to respond, within the allowed timeframe of 60 days, 
to an RO's written communication of May 21, 1999, in which he 
was asked to fill out and return two VA Forms 21-4142 in 
order to enable the RO to attempt to secure additional 
medical records that the Board explained in its March 1999 
remand were needed for an equitable disposition of the matter 
on appeal.

The Board is satisfied with the efforts made by the RO to 
develop the record to its fullest and sees no reason to 
remand this matter once again, as such action would most 
likely represent an exercise in futility in this particular 
case.  The appealed matter is now ready for the Board's 
review.


FINDING OF FACT

It has not been objectively shown that the veteran currently 
suffers from the chronic residuals of a contusion to the 
right paraspinal muscles of the lumbar region that he 
suffered more than 40 years ago, while serving on active 
duty.



CONCLUSION OF LAW

The veteran has failed to submit a claim of entitlement to 
service connection for the chronic residuals of an inservice 
contusion to the right paraspinal muscles of the lumbar 
region that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR THE FINDING AND THE CONCLUSION

Initial considerations, the applicable VA laws and 
regulations
and the veteran's contentions:

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appealed claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") has said that VA's statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) 
does not arise until there is a well-grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See, Murphy, at 
81; see, also, Heuer v. Brown, 7 Vet. App. 379, 384 (1995), 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The veteran contends that he currently suffers from the 
chronic residuals of a contusion to the right paraspinal 
muscles of the lumbar region that he suffered during service 
in February 1956 and that he therefore is entitled to be 
service-connected for that disability.

Factual background:

A review of the evidence of record reveals that the veteran 
did suffer an injury to the right paraspinal muscles of the 
lumbar region during service in February 1956, after slipping 
and falling on ice while boarding a bus in Germany, and that, 
five days after that incident, he had considerable tenderness 
and muscle spasm in the right lumbar region and limitation of 
straight leg raising, bilaterally, but with an otherwise 
negative neurologic examination and no radiological evidence 
of fracture.  The diagnosis on that date (five days after the 
contusion) was listed as a contusion to the back.

The service medical records also reveal that, as of March 
1956, the veteran's back already had a full range of motion, 
with no spasm or scoliosis, and that he reported no 
complaints and said that he was "getting along pretty 
well."  He also said, according to an April 1956 service 
medical record, that he had had left hip and right knee pain 
for three years (that is, starting before service in 1953) 
and that this had been diagnosed as rheumatism.  However, it 
was noted that "no orthopedic disease [was] found at this 
time."

As of October 1958, the veteran said that he continued to 
have back pain, particularly after exercise and most marked 
on the left side, with some radiation down the left leg to 
the knee.  However, it was noted that X-Rays were "not 
revealing" and that there was no limitation of motion on 
examination.  The report of these X-Rays, which was dated in 
August 1958, reveals that, other than some straightening of 
the spine due most probably to spasm of the paraspinal 
muscles, there was no bony abnormality.

A service medical record that was dated in November 1956, 
almost three weeks after the above entry of October 1956, 
reveals that the back was "now better," following ten days 
of physical therapy.

The service medical records also reveal that, at the time of 
the medical examination that the veteran underwent for 
separation purposes in December 1958, his spine and other 
musculoskeletal systems were all clinically evaluated as 
normal and no diagnosis of, nor any complaints related to, 
any disability of the lower back was reported at that time.

The earliest post-service medical evidence in the record 
showing any problems with the lower back is contained in a 
partially-legible entry that was made in a private medical 
record that was dated in March 1983, that is, more than 24 
years after service.  According to this entry, the veteran 
complained of pain in the back for the past year and the 
subscribing physician listed the impression as collagen 
disease.  The Court has defined "collagen disease" as a 
disease with widespread pathologic changes in the connective 
tissues, including thrombotic purpura and rheumatic fever.  
See, Smith v. West, 11 Vet. App. 134, 135 (1998).

According to the report of a July 1984 private neurological 
consultation, the veteran complained of generalized 
discomfort principally involving the back of the neck.  He 
explained that the problems likeliest began somewhere about 
25 years earlier and said that he could even recall an event 
of bending over, feeling something snap in the back and 
having discomfort in the lower back ever since, variable in 
degree and with the area of the involvement being the center 
midline below the belt.  The veteran also said that the 
problem seemed to have expanded in the past couple of years, 
particularly in the past year, as it now went up the back, 
including the dorsal region and the posterior cervical spine, 
areas in which he had tension and a feeling that he could not 
move his neck properly.  The examination, however, was 
essentially negative and the subscribing neurologist noted 
that the complaints were "very diffuse and tend to involve 
the entire spine and even out from there, without any real 
flavor of radicular involvement detected."  He suggested 
several tests, including collagen checks and rheumatoid 
factor, and rendered no diagnosis.

According to the report of a follow-up neurological 
consultation that the veteran underwent two weeks after the 
above one, still in July 1984, the neurologist felt that the 
underlying condition was one which involved a degree of 
radiculopathy and "may also include some systemic collagen 
disturbance."

The report of a private rheumatology consultation that was 
conducted in May 1988 reveals complaints of a history of 
musculoskeletal pain involving the lower back, spine and 
neck, starting during service when he fell on ice and 
resuming again at age 31, or in 1963 (approximately four 
years after service), when the pain returned, now including 
the trapezius muscles and neck.  The veteran said that the 
symptoms had been present to a greater or lesser degree over 
the last 25 years and it was noted that his family history 
was "remarkable for a grandfather and brother with neck and 
back pain."  On examination, the lumbar spine had limitation 
of motion, with pain, and X-Rays revealed mild lumbar 
scoliosis convexed to the left, bilateral sacroiliac joint 
fusion, early syndesmophyte formation, on the right between 
L1 and L2, and on the left between L4 and L5, as well as L5-
S1 disc space narrowing.  The pertinent diagnosis was listed 
as neck and spinal pain secondary to ankylosing spondylitis.

A partially-legible VA outpatient medical record dated in 
March 1994 reveals complaints of back pain, which the veteran 
said he had had for 20 to 30 years, and what seems to be a 
diagnostic impression of fibromyalgia.

The report of a November 1994 VA joints examination reveals 
complaints of pain in the lower back all the way up to the 
neck, as well as pain in the arms and legs, objective 
findings including tenderness in the entire length of the 
spine, muscle guarding "paravertebrally" and generalized 
joint tenderness, without deformity, the examiner's comment 
to the effect that "[i]t is obvious that the problem is in 
the whole spine, not just in the dorsal or lumbar area," and 
diagnoses of ankylosing spondylitis, suspect, mild 
levoscoliosis and early spinal osteoarthritis.

According to a November 1994 VA radiology diagnostic report, 
X-Rays of the veteran's lumbosacral spine warranted the 
following impression:

Minimal hypertrophic changes with small 
spur formation.  There is slight 
scoliosis to the left.  The disc spaces 
are within normal limits.  There are no 
signs of fracture or dislocation.

Legal analysis:

As noted above, the veteran suffered a contusion to the right 
paraspinal muscles of his lumbar area during service but no 
diagnosis of a chronic disability was rendered at that time, 
nor at any other time during service, to include at the time 
of separation.  The first competent evidence suggesting 
chronic difficulties in the lower back was produced in 1983, 
when more than 24 years had elapsed after the veteran's 
separation from active military service, and then, in 1988, 
radiologic abnormalities were noted in the veteran's 
lumbosacral spine, with associated pain and limitation of 
motion.  Thereafter, VA confirmed, in November 1994, the fact 
that the entire veteran's spine has some abnormalities that 
essentially translate into pain, some limitation of motion 
and tenderness. 

Notwithstanding the above, the Board finds that it has not 
been objectively shown that the veteran currently suffers 
from the chronic residuals of the inservice contusion to the 
right paraspinal muscles of his lumbar region.  This finding 
is based on the fact that, not only is there a gap of more 
than 24 years between the date of the veteran's separation 
from active military service and the earliest post-service 
complaints of lower back pain and evidence of actual chronic 
difficulties in the lower back, but the record is simply 
devoid of competent medical evidence demonstrating that there 
is indeed a nexus, or causal relationship, between the 
problems that the veteran currently has with his lower back 
and the inservice contusion of 1956.

Insofar as the record is devoid of competent evidence 
fulfilling the Caluza criterion of a nexus between service 
and the present disability, the Board has no other recourse 
but to conclude that the veteran has failed to submit a claim 
of entitlement to service connection for the chronic 
residuals of an inservice contusion to the right paraspinal 
muscles of the lumbar region that is well grounded or capable 
of substantiation.  The claim for that benefit has failed and 
the appeal must accordingly be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is not well grounded, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render the appealed claim capable of substantiation and, as 
said earlier, he has only partially cooperated with VA's 
attempts at fully developing the record.  Under these 
circumstances, VA has no further duty to assist him, as per 
the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of the appealed claim for service connection.  
See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for the chronic residuals of an inservice 
contusion to the right paraspinal muscles of the lumbar 
region is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

